Exhibit 10.2

 

DOMINION HOMES, INC.

AMENDED AND RESTATED 2003 STOCK OPTION AND

INCENTIVE EQUITY PLAN

 

STOCK OPTION AGREEMENT

(Employees’ Nonqualified Stock Option)

 

Dominion Homes, Inc., an Ohio corporation (the “Company”), hereby grants an
option (this “Option”) to purchase its common shares, without par value (the
“Shares”), to the Optionee named below. The terms and conditions of this Option
are set forth in this Agreement (which includes this cover sheet), in the
Dominion Homes, Inc. Amended and Restated 2003 Stock Option and Incentive Equity
Plan (the “Plan”) and in the Plan prospectus. Copies of the Plan and the Plan
prospectus are attached.

 

Option Grant Date: June 25, 2004

 

Name of Optionee: Terrence Thomas

 

Optionee’s Social Security Number:

 

Number of Shares Covered by Option: 20,000

 

Exercise Price per Share: $24.21, which is intended to be not less than 100
percent of the Fair Market Value of the Shares on the Option Grant Date

 

Vesting Schedule: Subject to all of the terms and conditions set forth in this
Agreement and the Plan, your right to purchase Shares under this Option shall
vest as follows: one-fifth of the total number of shares covered by the option
(4,000 shares) shall vest on each of the first, second, third, fourth and fifth
anniversaries of Option Grant Date set forth above. Except as otherwise provided
in this Agreement with respect to a Termination without Cause, no Shares shall
vest in any event after your employment with the Company and all Subsidiaries
(“Service”) has Terminated for any reason.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described in this Agreement and in the Plan.

 

Optionee:

  

/s/ Terrence Thomas

--------------------------------------------------------------------------------

    

Terrence Thomas

 

Company:

  

By:

 

/s/ Robert A. Meyer, Jr.

--------------------------------------------------------------------------------

    

Its:

 

Senior Vice President and General Counsel



--------------------------------------------------------------------------------

DOMINION HOMES, INC.

AMENDED AND RESTATED 2003 STOCK OPTION AND

INCENTIVE EQUITY PLAN

 

STOCK OPTION AGREEMENT

(Employees’ Nonqualified Stock Option)

 

The Plan and Other Agreements    The text of the Plan, as it may be amended from
time to time, is incorporated in this Agreement by reference. This Agreement
(which includes the cover sheet) and the Plan constitute the entire
understanding between you and the Company regarding this Option. Any prior
agreements, commitments or negotiations concerning this Option are superseded.
In the event that any provision in this Agreement conflicts with any term in the
Plan, the term in the Plan shall be deemed controlling. Certain capitalized
terms used in this Agreement are defined in the Plan. Nonqualified Stock Option
   This Option is not intended to qualify as an Incentive Stock Option under
section 422 of the Code and shall be interpreted accordingly. Vesting    This
Option is only exercisable before it expires and then only with respect to the
vested portion of this Option. This Option will vest according to the Vesting
Schedule on the cover sheet. Term    This Option will expire in any event at the
close of business at Company headquarters on the day before the ten (10) year
anniversary of the Option Grant Date, as shown on the cover sheet. This Option
will expire earlier if you Terminate, as described below. Regular Termination   
If your Service with the Company Terminates for any reason, other than (1)
because of your death, Disability or Retirement, (2) by the Company for Cause or
(3) by the Company without Cause, then this Option will expire at the close of
business at the Company’s headquarters on the ninetieth (90th) day after your
Termination (or, if earlier, the expiration date specified in the cover sheet).
This Option will not continue to vest during such ninety (90) day period but you
may exercise any Shares which were vested as of your Termination during such
ninety (90) day period.

 

2



--------------------------------------------------------------------------------

Termination for Cause    If you are Terminated for Cause, as determined by the
Committee in its sole discretion, then this Option will immediately expire and
you will immediately forfeit all rights to this Option.
Termination without Cause    If you are Terminated without Cause, as determined
by the Committee in its sole discretion, then this Option will become 100%
vested and be immediately exercisable, and will expire at the close of business
at the Company’s headquarters on the ninetieth (90) day after your Termination
(or, if earlier, the expiration date specified on the cover sheet). You may
exercise any vested Shares under this Option during such ninety (90) day period.
Death    If you Terminate because of your death, then this Option will expire at
the close of business at the Company’s headquarters on the date twelve (12)
months after the date of death (or, if earlier, the expiration date specified in
the cover sheet). Your estate or heirs may exercise this Option at any time
during this period. Disability    If you Terminate because of your Disability,
this Option will expire at the close of business at Company headquarters on the
date twelve (12) months after your Termination (or, if earlier, the expiration
date specified in the cover sheet). Retirement    If you Terminate because of
your Retirement, this Option will expire at close of business at Company
headquarters on the date twelve (12) months after your Termination (or, if
earlier, the expiration date specified in the cover sheet). Notice of Exercise
   When you wish to exercise this Option, you must notify the Company by filing
an appropriate “Notice of Exercise” form at the Company’s headquarters. Your
notice must specify how many Shares you wish to purchase (which may not be less
than 100 shares or, if smaller, the number of remaining Shares subject to this
Option) and how your Shares should be registered (in your name only or in your
and your spouse’s names as joint tenants or as joint tenants with right of
survivorship). Your notice will be effective when it is received by the Company.
If someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

3



--------------------------------------------------------------------------------

Form of Payment    When you submit your notice of exercise, you must include
payment of the Exercise Price per Share for the Shares you are purchasing.
Payment may be made in cash, a cashier’s check or a money order or, you may
exercise this Option by tendering Shares you already have owned for at least six
months and that have a fair market value equal to the Exercise Price per Share
for the Shares you are purchasing. Withholding Taxes    You will not be allowed
to exercise this Option unless you make acceptable arrangements to pay any
withholding or other taxes that may be due as a result of the exercise of this
Option or the sale of Shares acquired under this Option.

Restrictions on Exercise and

Resale

   By signing this Agreement, you agree not to exercise this Option or sell any
Shares acquired under this Option at a time when applicable laws, regulations or
Company or underwriter trading policies prohibit exercise, sale or issuance of
Shares. The Company will not permit you to exercise this Option if the issuance
of Shares at that time would violate any law or regulation. The Company shall
have the right to designate one or more periods of time, each of which shall not
exceed one hundred eighty (180) days in length, during which this Option shall
not be exercisable if the Committee determines in its sole discretion that such
limitation on exercise could in any way facilitate a lessening of any
restriction on transfer pursuant to the Securities Act of 1933, as amended (the
“Securities Act”), or any state securities laws with respect to any issuance of
securities by the Company, facilitate the registration or qualification of any
securities by the Company under the Securities Act or any state securities laws,
or facilitate the perfection of any exemption from the registration or
qualification requirements of the Securities Act or any state securities laws
for the issuance or transfer of any securities. Such limitation on exercise
shall not alter the Vesting Schedule set forth on the cover page other than to
limit the periods during which this Option shall be exercisable. Transfer of
Option    Prior to your death, only you may exercise this Option and you may not
transfer or assign this Option except to the Company. For instance, you may not
sell this Option or use it as security for a loan. If you attempt to do any of
these things, this Option will immediately become invalid. You may, however,
dispose of this Option in your will and, if the Company agrees, you may transfer
this Option to a revocable trust for the benefit or your family or to a
charitable organization but only if you contact the Company before this transfer
is made. Regardless of any marital property settlement agreement, the Company is
not obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in this Option in any other way.

 

4



--------------------------------------------------------------------------------

No Employment Rights    Neither this Option nor this Agreement gives you the
right to continue in the employment of the Company or any Subsidiary. The
Company and each Subsidiary reserves the right to Terminate you at any time and
for any reason. No Shareholder Rights    Neither you, nor your estate or heirs,
shall have any rights as a shareholder of the Company until this Option has been
exercised and a certificate for the Shares being acquired has been issued. No
adjustments will be made for dividends or other rights if the applicable record
date occurs before the certificate for the Shares is issued, except as described
in the Plan. Adjustments    The Committee may adjust the number of Shares
covered by this Option and the exercise price per Share under certain
circumstances as provided in the Plan. Notwithstanding anything to the contrary
contained in this Agreement, this Option (and the vesting thereof) shall be
subject to the terms of the agreement of merger, liquidation or reorganization
in the event the Company becomes subject to such corporate activity. Applicable
Law    This Agreement shall be interpreted and enforced under the laws of the
State of Ohio.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

5